        Case 2:20-cv-00204-SMJ     ECF No. 7       filed 08/27/20   PageID.16 Page 1 of 3

                                                                                FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


1                                                                      Aug 27, 2020
                                                                           SEAN F. MCAVOY, CLERK
2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MICHAEL WALKER,                               No. 2:20-cv-0204-SMJ
5
                               Petitioner,
6                                                  ORDER DISMISSING ACTION
                  v.
7
     JEFFREY UTTECHT and STATE OF
8    WASHINGTON,

9                              Respondents.

10
           On June 2, 2020, Petitioner Michael Walker, a prisoner at the Coyote Ridge
11
     Corrections Center, filed an unsigned pro se Petition Under 28 U.S.C. § 2254 for
12
     Writ of Habeas Corpus By a Person in State Custody. ECF No. 1. Petitioner neither
13
     paid the filing fee nor submitted a completed Application to Proceed without
14
     Prepayment of Fees as required by Rule 3(a) of the Rules Governing Section 2254
15
     Cases in the United States District Courts.
16
           By letter dated June 2, 2020, the Clerk’s Office advised Petitioner of these
17
     deficiencies. ECF No. 4. The Clerk’s Office provided him with an application form
18
     to proceed without prepayment of fees to complete and return. ECF No. 4-1. On
19
     July 22, 2020, the Court notified Petitioner that he needed to sign and return the
20
     signature page only of his petition, ECF No. 5. Petitioner has not complied with


     ORDER DISMISSING ACTION – 1
          Case 2:20-cv-00204-SMJ    ECF No. 7    filed 08/27/20   PageID.17 Page 2 of 3




1    these directives and has filed nothing further.

2           On July 27, 2020, this Court ordered Petitioner to submit a completed

3    Application to Proceed without Prepayment of Fees within thirty days of the date

4    of that Order. ECF No. 6. In the alternative, the Court advised Petitioner he could

5    pay the full $5.00 filing fee. Id. It also cautioned that his failure to do so would

6    result in the dismissal of this case. Id. Petitioner has neither paid the filing fee nor

7    returned the Application to Proceed without Prepayment of Fees by the due date of

8    August 26, 2020.

9           Accordingly, IT IS HEREBY ORDERED:

10          1.    This action is DISMISSED without prejudice for failure to pay the

11                filing fee or comply with the in forma pauperis requirements of

12                Rule 3(a) of the Rules Governing Section 2254 Cases in the United

13                States District Courts.

14   //

15   //

16   //

17   //

18   //

19   //

20   //




     ORDER DISMISSING ACTION – 2
        Case 2:20-cv-00204-SMJ    ECF No. 7    filed 08/27/20   PageID.18 Page 3 of 3




1          2.    The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an appeal

2                from this decision could not be taken in good faith and there is no basis

3                upon which to issue a certificate of appealability. See 28 U.S.C.

4                § 2253(c); Fed. R. App. P. 22(b). A certificate of appealability is

5                therefore DENIED.

6          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order,

7    enter judgment, provide copies to pro se Petitioner at his last known address and

8    CLOSE the file.

9          DATED this 27th day of August 2020.

10                     _________________________
                       SALVADOR MENDOZA, JR.
11                     United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING ACTION – 3
